JUDGMENT entered on a transcript from the docket of a justice of the peace. Execution issued and levied on land, (after a return of nulla bona;) inquiry held and "not sufficient."
On affidavit filed, rule to show cause why the inquisition should *Page 365 
not be set aside and the judgment opened, on the grounds: — 1. Want of notice of the inquisition. 2. That the inquisitors knew nothing about the land, had never seen it, and heard no evidence in respect to it. 3. That the judgment below was on a void note, being a joint note by husband and wife under seal, with warrant to confess judgment jointly.
The Court said the inquisitors must either have personal knowledge of the land, or hear testimony in respect to its value.
                Rule absolute, so far as to set aside the inquisition.